Per Curiam.

Relator was returned to the Ohio Penitentiary in September 1963 as a parole violator. After his return thereto, he had a hearing before the commission, and his parole was revoked for the violation of four different rules of parole. Relator apparently is urging in his petition that he is entitled at his hearing on a violation of parole to all the rights accorded. an accused in his original trial, such as compulsory process to procure witnesses, counsel, etc. In other words, a complete judicial hearing.
The position of the parolee was thoroughly considered in In re Varner, 166 Ohio St. 340. See, also, State, ex rel. Newman, v. Lowery et al., Ohio Pardon and Parole Commission, 157 Ohio St. 463.
The reasoning in the Varner case in relation to habeas corpus is equally applicable to an action in mandamus. The demurrer is sustained, and the writ is denied.

Writ denied.

Taet, C. J., Zimmebman, Matthias, O’Neill,, Herbert, Schneider and Brown, JJ., concur.